DETAILED ACTION
This action is responsive to the following communication: Amendment filed 06/15/21.  This action is made final.
Claims 1-17 and 19-20 are pending in the case.  Claims 1, 11 and 17 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowed Claims
Claims 1-10 are allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 19 is already included in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner notes that applicant perhaps meant to include the limitations of claim 18 into claim 17 as opposed to limitations of claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Itzhaki. (US Patent Application Publication 2002/0010616 A1 hereinafter Itzhaki)
With regard to claim 11, Itzhaki teaches a computing apparatus configured in a communication system, the computing apparatus comprising: 
at least one network interface <see fig 1>; 
at least one microprocessor <para 0011>; and 
memory storing instructions configured to instruct the at least one microprocessor to store data <fig 1> identifying a plurality of advisers <Fig. 10B: displaying plurality of doctors>, availability of the advisers for real time communications over the communication system, and information of the advisers <figs. 10B, 11A, and 11B: displaying information about doctors>; 
provide, via the at least one network interface, a user interface to receive user input to request a list of advisers <fig. 9: Find a Doctor>; 
identify and sort the list of advisers based at least in part on the availability of the advisers, the information of the advisers, the user input, and probability of the advisers to become unavailable in a predetermined period of time <Figs. 10A , 10B: Fig. 10A describes the availability statuses of the doctors, which are depicted in Fig. 10B; Fig. 7: displaying "reserve" status; and 0032: "In a preferred embodiment, the system supports three categories of schedule status: (1) "Scheduled", which means the counselor will probably be available at that time; (2) "Reserve Duty", which means that there is a possibility that the counselor will be available at that time: and (3) "Off duty", the default status, which means the counselor is not available," wherein the "Reserve Duty" status corresponding to a possibility that the counselor will be available also corresponds to a 
present, via the at least one network interface, the list in the user interface <Fig. 10B: displaying list of plurality of doctors>;
receive, through the user interface, a user selection of an adviser from the list <Figs. 11A and 11B: displaying that the user has selected "Dr. Angel Casey">; and 
establish, via the at least one network interface, a real time communication connection between a user of the user interface and the adviser selected from the list <0040-0043: "connects the counselor to the client"> . 
With regard to claim 13, this claim depends upon claim 11, which is rejected above. In addition, Itzhaki teaches wherein  data further identifies inventory of advisers who are not currently in a process between being presented to users and being connected to users for real time communication connections <Fig. 10B: depicting presence information of counselors>.
With regard to claim 14, this claim depends upon claim 13, which is rejected above. In addition, Itzhaki teaches wherein the list is identified and sorted based at least in part on the inventory of advisers who are not currently in the process between being presented to users and being connected to users for real time communication connections < Fig. 10B: depicting definitively "offline" statuses sorted together, with respect to online and potentially online/offline statuses>. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 15-17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itzhaki in view of Mandalia et al (US Patent Application Publication 2008/0205628 A1 hereinafter Mandalia).

With regard to claim 12, this claim depends upon claim 11, which is rejected above. In addition, Itzhaki teaches the information of the advisers includes prices of the advisers (Itzhaki; 0039), topics (Itzhaki; 0038), names (Itzhaki; 0038), and descriptions (Itzhaki; 0038).
However, Itzhaki does not explicitly disclose that the information of the advisers include user ratings.
Nevertheless, in an analogous art, Mandalia discloses that the information of the advisers include user ratings (para 0052: customer satisfaction rating).
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Itzhaki, Mandalia before him/her before the effective filing date of the claimed invention, to modify the teachings of Itzhaki to include the teachings of Mandalia, in order to obtain limitations taught by Mandalia.  
With regard to claim 15, this claim depends upon claim 13, which is rejected above. Itzhaki does not appear to explicitly disclose limitations of this claim. 
In the same field of endeavor, Mandalia teaches 
 wherein the list is configured to identify a particular adviser as being available when the particular adviser indicates to the communication system as being available and no real time communication connection is connected to the particular adviser via the communication system <0051-0052: disclosing filtering based on availability, estimated wait times, length of time>; and 
the particular adviser is identified as not being in the inventory when the particular adviser has been presented to a different user of the communication system within a predetermined period of time <0051-0052: disclosing filtering based on availability, estimated wait times, length of time>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Itzhaki, Mandalia before him/her before the effective filing date of the claimed invention, to modify the teachings of Itzhaki to include the teachings of Mandalia, in order to obtain limitations taught by Mandalia.  One would have been motivated to make such a combination because it provides for a best match of an expert to a user.
With regard to claim 16, this claim depends upon claim 15, which is rejected above. In addition, Mandalia teaches wherein a rank of the particular adviser for sorting the list is reduced when the particular adviser is not in the inventory <0051: disclosing load balancing based on granting priority in a list based on when an adviser was last used, which corresponds to reducing priority/rank based on an adviser being more recently used>. 
With regard to claim 17, Itzhaki teaches a non-transitory computer storage medium storing instructions configured to instruct a computing apparatus configured on a communication system to perform a method, the method comprising: 
storing, in a computing apparatus configured in the communication system, data identifying a plurality of advisers <Fig. 10B: displaying plurality of doctors>, availability of the advisers for real time communications over the communication system, and information of the advisers <Figs. 5, 7, and 11A: displaying availability and schedules>;
receiving, in the computing apparatus, requests from users to search for advisers <Fig. 9: Find a Doctor>;
 identifying, by the computing apparatus, lists of advisers for the users respectively based on the requests <Figs. 10A and 10B: Fig. 10A describes the availability statuses of the doctors, which are depicted in Fig. 10B; Fig. 7: displaying "reserve" status; and 0032: "In a preferred embodiment, the system supports three categories of schedule status: (1) "Scheduled", which means the counselor will probably be available at that time; (2) "Reserve Duty", which means that there is a possibility that 
identifying, by the computing apparatus, a subset of advisers that in the lists Fig. <10B: displaying list of plurality of doctors>;
receiving, by the computing apparatus, selections of advisers from the lists by the users < Figs. 11A and 11B: displaying that the user has selected "Dr. Angel Casey">; and 
providing, by the computing apparatus, real time communication connection between the users and the advisers selected by the users from the lists <0040-0043: "connects the counselor to the client". 
wherein the customizing includes sorting the subset of advisers based on real time determination of probabilities of the subset of advisers being selected for real time communications <Figs. 10A and 10B: Fig. 10A describes the availability statuses of the doctors, which are depicted in Fig. 10B; Fig. 7: displaying "reserve" status; and 0032: "In a preferred embodiment, the system supports three categories of schedule status: (1) "Scheduled", which means the counselor will probably be available at that time; (2) "Reserve Duty", which means that there is a possibility that the counselor will be available at that time: and (3) "Off duty", the default status, which means the counselor is not available," wherein the "Reserve Duty" status corresponding to a possibility that 
Itzhaki does not appear to explicitly disclose customizing, by the computing apparatus, orders of the lists to avoid collision of requests for real time communication connections to the subset of advisers.
In the same field of endeavor, Mandalia teaches  customizing, by the computing apparatus, orders of the lists to avoid collision of requests for real time communication connections to the subset of advisers < 0052: filtering based on an estimated wait time for current queue>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Itzhaki, Mandalia before him/her before the effective filing date of the claimed invention, to modify the teachings of Itzhaki to include the teachings of Mandalia, in order to obtain limitations taught by Mandalia.  One would have been motivated to make such a combination because it provides for a best match of an expert to a user.

With regard to claim 19, this claim depends upon claim 17, which is rejected above, In addition, Itzhaki teaches wherein the customizing includes sorting the subset of advisers based on real time determination of probabilities of the subset of advisers being selected for real time communications <Figs. 10A and 10B: Fig. 10A describes the availability statuses of the doctors, which are depicted in Fig. 10B; Fig. 7: displaying "reserve" status; and 0032: "In a preferred embodiment, the system supports three categories of schedule status: (1) "Scheduled", which means the counselor will probably .

Claims 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Itzhaki in view of Mandalia in view of Vassar (US Patent 6968367 B1 hereinafter Vassar).
With regard to claim 20, this claim depends upon claim 17, which is rejected above. Itzhaki, Mandalia do not appear to disclose limitations of this claim. 
In the same field of endeavor, Vassar teaches  the method further comprising: receiving, by the computing apparatus, a plurality of requests from a plurality of users for real time communication connections to an adviser; scheduling, by the computing apparatus, a bidding session among the plurality of users to select a user; establishing, by the computing apparatus, a real time communication connection between the user selected by the bidding session and the adviser selected by the plurality of users <column 9, lines 1-38: disclosing bidding for services with respect to independent agents of a call service community>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Itzhaki, Mandalia, Vassar before him/her before the effective filing date of the claimed invention, to modify the teachings of 

Response to Arguments
Applicant's remarks filed on 06/15/21 have been considered but are not persuasive for Prior Art Rejections. Applicant does not provide any arguments for rejection of claims 11-17 and 19-20. Therefore the rejection of these claims is maintained.
Conclusion
 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.